Name: 81/980/EEC: Council Decision of 3 December 1981 concerning the conclusion of an Agreement resulting from the negotiations and consultations between the European Economic Community and the Republic of Finland concerning trade in various agricultural products
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-12-15

 Avis juridique important|31981D098081/980/EEC: Council Decision of 3 December 1981 concerning the conclusion of an Agreement resulting from the negotiations and consultations between the European Economic Community and the Republic of Finland concerning trade in various agricultural products Official Journal L 359 , 15/12/1981 P. 0024 Spanish special edition: Chapter 03 Volume 23 P. 0223 Portuguese special edition Chapter 03 Volume 23 P. 0223 *****COUNCIL DECISION of 3 December 1981 concerning the conclusion of an Agreement resulting from the negotiations and consultations between the European Economic Community and the Republic of Finland concerning trade in various agricultural products (81/980/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation from the Commission, Whereas, in accordance with the mandate which it received from the Council on 16 December 1980, the Commission has held consultations with the Republic of Finland on reciprocal trade in cheese and has reached a satisfactory agreement with that country in a spirit of reciprocity; Whereas, in accordance with the authorization which it received from the Council on 28 April 1981, the Commission initiated negotiations with the Republic of Finland under Article XXIV (6) of the GATT following the accession of the Hellenic Republic to the European Communities and has reached an acceptable agreement with that country, HAS DECIDED AS FOLLOWS: Article 1 The Agreement between the European Economic Community and the Republic of Finland comprising: - a temporary arrangement for a concerted discipline between the European Economic Community and the Republic of Finland concerning reciprocal trade in cheese; - an exchange of letters concerning the outcome of the negotiations between the European Economic Community and the Republic of Finland under Article XXIV (6) of the GATT following the accession of the Hellenic Republic to the European Communities; is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement in order to bind the Community. Done at Brussels, 3 December 1981. For the Council The President T. KING